Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00144-CV

                              Katherine Elizabeth WILLIAMS,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                               Trial Court No. 09-1797-CV
                        Honorable W.C. Kirkendall, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER the costs of this appeal be assessed against the appellant, Katherine
Elizabeth Williams.

       SIGNED June 19, 2013.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice